DETAILED ACTION
Applicants’ request for continued examination of November 3, 2021, in response to the action mailed October 14, 2021, is acknowledged.  It is acknowledged that claims 19-37 have been cancelled, claim 38 has been amended, and claims 39-57 have been added.  Claims 38-57 are pending.  
The elected invention is directed to methods for enhancing the dewaterability of sludge comprising adding a cellulase or cellulase/hemicellulase enzyme mixture, the protease of SEQ ID NO: 1, an endoglucanase, a cellobiohydrolase, and a beta-glucosidase. 
 Election/Restriction
Based on amendment of claim 38 and addition of claims 39-57, the following species election requirement is set forth.
Species Election
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	 
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution. 
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure.  (MPEP 803.02, 808.01(a), 1850III(B))
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the 
For claims 38-57, elect:
One specific dose of cellulase or cellulase/hemicellulase mixture per dry ton of solids (claims 39-43).
One specific time and temperature for incubation (claims 44-46).
One of: (i) anaerobically digested sludge or (ii) aerobically digested sludge (claim 48).
One of: (i) does not comprise endoglucanases, cellobiohydrolases, or beta-glucosidases, (ii) comprises endoglucanases, (ii) comprises cellobiohydrolases, (iii) comprises beta-gIucosidases, or (iv) one specific combination of (i)-(iii) (claim 49).
One of: (i) not comprising GH10 xylanases or (ii) comprising GH10 xylanases (claim 50).
One of: (i) not comprising beta-xylosidases or (ii) comprising beta-xylosidases (claim 51).
One of: (i) not comprising an Aspergillus fumigatus cellobiohydrolase I and an Aspergillus fumigatus cellobiohydrolase II or (ii) comprising an Aspergillus fumigatus cellobiohydrolase I and an Aspergillus fumigatus cellobiohydrolase II (claim 52).
One of: (i) not comprising a GH10 xylanase, a beta-xylosidase, a beta-glucosidase variant and/or a Penicillium sp. GH61 polypeptide, (ii) comprising a GH10 xylanase, (iii) comprising a beta-xylosidase, (iv) comprising a beta-glucosidase, (v) comprising a beta-glucosidase variant, (vi) comprising a Penicillium sp. GH61 polypeptide, or (vii) one specific combination of (ii)-(vi) (claim 53).
One of: (i) the amount of polymeric flocculating agent of step (b) is not reduced compared to the method using the enzymes of step (a) individually or (ii) the amount of 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking the species appears to be a method of treating sludge, the method comprising: 
(a) contacting sludge with a cellulase or a cellulase/hemicellulase mixture and the protease of SEQ ID NO: to enhance dewatering; 
(b) conditioning the sludge with a polymeric flocculating agent; and 
(c) removing water from the sludge.

However, such methods were known in the art, as follows.  As explained in the currently pending rejection under 35 USC 103, the combination of Parma et al, 2001 and Caudan et al, 2014 teaches enhancing water extraction from sludge by treating with a combination of an savinase and Econase, which comprises a cellobiohydrolase, an endo-1,4-b-D-glucase and an exo-1,4-b-D-glucosidase.  Said combination does not teach conditioning the sludge with a polymeric flocculating agent.  However, the use of flocculants in processing sludge was well known in the (e.g., Barajas et al, 2001; Example 9).  It would have been obvious to the skilled artisan to include treatment with a flocculating agent in the method taught by the combination of Parma and Caudan.  Motivation to do so is provided by Barajas which teaches that use of a flocculate has utility in dewatering (col2, ¶4).  Thus, the method of the combination of Parma and Caudan in view of Barajas anticipates claim 1 and the species recited in the instant claims share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Accordingly, the species listed above are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
As stated above, if applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the 
	Applicant is required, in reply to this action, to elect a single species for each bullet above, to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
	  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, Applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages.  It is also requested that Applicants put the serial number on every page of their response.
original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7 EST.  If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If Applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, Applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see http://pair-direct.uspto.gov or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652